Citation Nr: 1736230	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-31 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection sinusitis.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Whether there was clear and unmistakable error (CUE) in a February 8, 2011 rating decision which denied service connection for GERD and a respiratory disorder, to include rhinitis and sinusitis.


REPRESENTATION

Appellant represented by:	Gregory Smith


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

When this case was before the Board in February 2016, the Board reopened the Veteran's claim for GERD, among other disorder.  The issues of entitlement to service connection for respiratory disorder, to include rhinitis and sinusitis and entitlement to service connection for GERD, on the merits, were remanded for further development.  They are now before the Board for further appellate action.

The issues of entitlement to service connection for sleep apnea and migraines were granted in full by the AOJ in June 2016.  Therefore, these issues are no longer before the Board.  

The claims file shows that recent VA treatment records were added to the file since the time of the most recent statement of the case.  The relevant records included in these records were duplicative of records already considered the AOJ in the Supplemental Statement of the Case.  Therefore, no waiver of AOJ review by the Veteran or his representative is needed.

The Veteran requested a hearing before the Board in November 2012.  A hearing was scheduled for August 3, 2015.  The Veteran was notified of the hearing by way of a July 2015 letter.  The Veteran failed to report to the hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear for the scheduled hearing, and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2016). 

The issues of entitlement to service connection for sinusitis and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The February 8, 2011 rating decision was not final and was appealed by the Veteran; therefore, there remains no final decision which the Veteran may assert contained CUE.


CONCLUSION OF LAW

The assertion of CUE in the February 2011 rating decision which denied service connection for GERD and a respiratory disorder, to include rhinitis and sinusitis, is dismissed as moot.  38 U.S.C.A. §§ 5109A, 7105, 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A rating decision is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 5109A (a).  The Board notes that under 38 C.F.R. § 3.104 (a) and 3.105(a), taken together, a rating action is final and binding in the absence of CUE.  Under 38 C.F.R. § 3.105 (c), where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

In a February 2011 rating decision, the RO denied service connection, in pertinent part, for GERD and respiratory disorder, to include rhinitis and sinusitis.  The same month, the Veteran's representative raised the issue of CUE in the February 2011 rating decision.  CUE was denied in March 2011.  The Veteran filed a notice of disagreement in April 2011 for denial of service connection for rhinitis and GERD.  The representative also mentioned CUE in this notice of disagreement.  Two statements of the case were issued.  One was for the issues of entitlement to service connection for GERD, rhinitis and other issues and one was for CUE.  A timely VA Form 9 was submitted in November 2012.  The Veteran noted that he wanted to appeal all of the issues listed in the statement of case or any supplemental statements of the case.  Therefore, the issue of CUE has been appealed to the Board.  The Board remanded the issues of entitlement to service connection for sinusitis and GERD and other issues in February 2016.  There is no final decision on the issues of service connection for GERD or rhinitis under which to raise CUE as the Veteran has appealed the February 2011 rating decision that denied entitlement to a service connection for these issues.  When there is no final decision, there can be no claim for CUE.  The Board thus finds that the motion for CUE to be moot.  Accordingly, the appeal of the motion for CUE in the denial of service connection for sinusitis and GERD in the February 2011 rating decision is dismissed.


ORDER

The appeal of the issue of CUE in the denial of service connection for respiratory disorder and GERD in the February 2011 rating decision is dismissed as moot.


REMAND

The Veteran was afforded a VA examination for his "respiratory disorder" in March 2016 and was diagnosed with chronic sinusitis.  The examiner noted that the majority of his problem is congestion.  The Veteran reported that while in Iraq with oil wells burning, his nose always felt like it was closed or something is swelling up in his nose all of the time.  He had nasal surgery in 2012, but does not feel any better.  The examiner opined that the Veteran's chronic sinusitis was not related to service.  The examiner noted that most experts believe that this is a condition caused by dysfunction of the mucociliary blanket, usually as a result of repeated past infections, that can cause a blockage most often in the osteomeatal complex that drains the maxillary, frontal and anterior ethmoid sinuses.  Although the examiner found that the sinusitis was not related to service, the examiner provided no rationale for the conclusion.  The Veteran reported feelings of congestion during service.  Even if the sinusitis is due to repeated infections, the examiner did not address whether the Veteran's sinusitis began during service.  For these reasons, a new opinion is needed.  

The Veteran claims that GERD began during service.  The March 2016 examiner provided an opinion that the Veteran's GERD was not related to service and based this conclusion on the fact that the Veteran's first complaint of heartburn symptoms was in 1999.  The examiner did not consider the Veteran's statements that his GERD began during service.  Specifically, the Veteran reported that when his symptoms began in Iraq, he had burning in his stomach which traveled up this throat.  He reported that he was a medic during service and was able to take Mylanta that was in his aid bag.  The VA examination noted a date of diagnosis of January 1991 which would have been during the Veteran's military service.  For these reasons, a new opinion is needed so that the examiner can consider the Veteran's statements of when his symptoms of GERD began.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records since February 2017 and associate them with the claims file.

2.  Return the claims file to the provider who conducted the March 2016 examination, if available, for an addendum addressing the Veteran's claimed GERD disability.  The examiner should be requested to review the file and his examination report.  
Upon completion of that review, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently present GERD disability began during or is otherwise related to the Veteran's military service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the Veteran's reports must be considered.  The rationale for any opinions should also be provided.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the March 2016 VA examiner is not available, another competent professional may provide the opinion after reviewing the March 2016 examination report and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that he or she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Return the claims file to the provider who conducted the March 2016 examination, if available, for an addendum addressing the Veteran's claimed chronic sinusitis disability.  The examiner should be requested to review the file and his examination report.  

Upon completion of that review, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently present sinusitis disability began during or is otherwise related to the Veteran's military service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the Veteran's reports must be considered. The rationale for any opinions should also be provided.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the March 2016 VA examiner is not available, another competent professional may provide the opinion after reviewing the March 2016 examination report and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that she or he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 
4.  After obtaining the opinion ordered above, review the opinion to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


